Citation Nr: 0012766	
Decision Date: 05/15/00    Archive Date: 05/22/00

DOCKET NO.  98-13 769	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in No. 
Little Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
urinary tract disorder.  

2.  Entitlement to service connection for post-traumatic 
stress disorder.  

3.  Entitlement to service connection for an acquired 
psychiatric disability, claimed as dysthymic disorder with 
major depression.  

4.  Entitlement to service connection for a low back 
disability.

5.  Entitlement to service connection for a right knee 
disability.

6.  Entitlement to service connection for a left foot 
disability, classified as left Achilles tendonitis.

7.  Entitlement to service connection for a hiatal hernia 
with reflux gastritis.  


REPRESENTATION

Appellant represented by:	James W. Stanley, Jr., 
Attorney


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R.P. Harris, Counsel


INTRODUCTION

The appellant had active service from November 1971 to 
November 1974 and from June 1975 to February 1976.  
Historically, in a May 1977 rating decision (confirmed by a 
March 1986 rating decision), the No. Little Rock, Arkansas, 
Regional Office (RO), in part, denied service connection for 
a urinary tract disorder.  An April 1994 rating decision 
denied reopening of a claim for service connection for a 
urinary tract disorder.  The appellant was timely notified of 
each rating decision, but did not file a Notice of 
Disagreement therewith.  That April 1994 rating decision 
represents the last final decision of that issue.  Evans v. 
Brown, 9 Vet. App. 273, 285 (1996).  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a May 1998 rating decision, which, in 
part, denied service connection for post-traumatic stress 
disorder, an acquired psychiatric disability, claimed as 
dysthymic disorder with major depression, a low back 
disability, a right knee disability, and a left foot 
disability, classified as left Achilles tendonitis.  However, 
during an October 1998 RO hearing, the appellant's attorney 
(who had personally filed, as the appellant's representative, 
a Notice of Disagreement and Substantive Appeal with respect 
to that rating decision's denial of service connection for 
post-traumatic stress disorder) expressly withdrew that issue 
from appellate status, stating that the claim was not well 
grounded.  See October 1998 RO hearing transcript, at T.1.  
Consequently, that May 1998 rating decision represents the 
last final decision on the post-traumatic stress disorder 
service connection issue.  Evans.  See also 38 C.F.R. 
§ 20.204 (1999).  

The appellant subsequently appealed an April 1999 rating 
decision, which denied reopening of a claim for service 
connection for post-traumatic stress disorder.  A July 1999 
RO hearing was held.  The appellant subsequently appealed an 
October 1999 rating decision, which denied reopening of the 
claim for service connection for a urinary tract disorder and 
denied service connection for a hiatal hernia with reflux 
gastritis.  A March 2000 "Travel Board" hearing was held at 
the RO before the undersigned Board member.  

The Board in the decision herein has determined that new and 
material evidence has been submitted to reopen the claim of 
entitlement to service connection for post-traumatic stress 
disorder and that said claim is well grounded, as will be 
explained in detail below.  Consequently, that issue has been 
reframed as entitlement to service connection for post-
traumatic stress disorder and will be dealt with on a de novo 
basis in the REMAND section below.  The Board construes the 
other issues on appeal as those delineated on the title page 
of this decision, and said issues will also be dealt with in 
the REMAND section below.


FINDINGS OF FACT

1.  By a May 1998 rating decision, service connection was 
denied for post-traumatic stress disorder, but the issue was 
subsequently withdrawn from appellate status.  

2.  Additional evidence submitted subsequent to the May 1998 
rating decision in an attempt to reopen the claim for service 
connection for post-traumatic stress disorder bears directly 
and substantially upon the specific matter under 
consideration and is so significant that it must be 
considered in order to fairly decide the merits of the claim.  

3.  There is a plausibility of a valid claim for service 
connection for post-traumatic stress disorder related to the 
veteran's military service.


CONCLUSIONS OF LAW

1.  Evidence received subsequent to the final May 1998 rating 
decision, to the extent it denied entitlement to service 
connection for post-traumatic stress disorder, is new and 
material, and the claim is reopened.  38 U.S.C.A. §§ 5108, 
7105 (West 1991); 38 C.F.R. §§ 3.104(a), 3.156(a), 20.302(a) 
(1999).  

2.  The appellant has submitted evidence of a well-grounded 
claim for service connection for post-traumatic stress 
disorder.  38 U.S.C.A. §§ 1110, 1131, 5107(a) (West 1991); 
38 C.F.R. §§ 3.303, 3.304(f) (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

It is contended, in essence, that the appellant has post-
traumatic stress disorder related to in-service stressors, 
including his involvement in a stabbing incident during 
rioting by Filipinos near the Cubi Point Naval Air Station 
while he was stationed in the Philippines; his participation 
in traumatic disaster relief operations in the Philippines; 
and his involvement in a stabbing incident aboard a naval 
vessel.  

With respect to the issue of whether new and material 
evidence has been submitted to reopen the claim of 
entitlement to service connection for post-traumatic stress 
disorder, "new" evidence means more than evidence which was 
not previously physically of record, and must be more than 
merely cumulative.  To be "material" evidence, it must by 
itself or in connection with evidence previously assembled be 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a); Hodge 
v. West, 155 F.3d 1356 (Fed. Cir. 1998).  The May 1998 rating 
decision, to the extent it denied entitlement to service 
connection for post-traumatic stress disorder, is final and 
may not be reopened, in the absence of new and material 
evidence.  38 U.S.C.A. §§ 5108, 7104(b), 7105; 38 C.F.R. 
§§ 3.104(a), 3.156(a), 20.302(a), 20.1105; Manio v. 
Derwinski, 1 Vet. App. 140 (1991); and Smith (William A.) v. 
Brown, 35 F.3d 1516 (Fed. Cir. 1994).  Parenthetically, the 
appellant has not argued any other legal basis for attacking 
that final rating decision.

The evidence previously considered in the aforecited May 1998 
rating decision included the appellant's service medical 
records and post-service clinical records, which did not 
indicate that post-traumatic stress disorder had been clearly 
diagnosed.  See 38 C.F.R. § 3.304(f) (1998), which prior to 
its amendment, provided that service connection for post-
traumatic stress disorder "requires medical evidence 
establishing a clear diagnosis of the condition, credible 
supporting evidence that the claimed inservice stressor 
actually occurred, and a link, established by medical 
evidence, between current symptomatology and the claimed 
inservice stressor"; and Cohen v. Brown, 10 Vet. App. 128 
(1997).  Although in a September 1986 written statement, 
Merle D. Kaiser, Ph.D., a private clinical psychologist, 
stated that the appellant's "tentative diagnosis" was post-
Vietnam era stress syndrome with depressive features, no 
actual clinical findings were set forth; and this "tentative 
diagnosis" is by definition not a "clear diagnosis of the 
condition."  Based on the evidentiary record as it then 
existed, the May 1998 rating decision denied the claim for 
entitlement to service connection for post-traumatic stress 
disorder as not well grounded, essentially on the grounds 
that (1) claimed service stressors had not been verified; and 
(2) post-service VA clinical records showed treatment and 
diagnoses for dysthymia/major depression, rather than for 
post-traumatic stress disorder.  

The evidence received subsequent to that final May 1998 
rating decision includes a January 1999 written statement 
from Gilbert C. Evans, M.D., and February and April 1999 
written statements from James R. Moneypenny, Ph.D., a private 
clinical psychologist.  In said statements, that physician 
and psychologist diagnosed the appellant as having post-
traumatic stress disorder related to service, without any 
equivocal language utilized in rendering such diagnoses.  It 
appears from said medical statements that the post-traumatic 
stress disorder diagnoses were rendered based, at least in 
part, upon a history the appellant provided of in-service 
assaults; however, the evidentiary record does not currently 
include any substantiation of said in-service assaults.  In 
its April 1999 rating decision sheet, the RO denied reopening 
of the claim for service connection for post-traumatic stress 
disorder, essentially on the grounds that without any 
substantiation of the alleged in-service stressors, post-
traumatic stress disorder diagnoses rendered did not 
constitute probative evidence or evidence "so significant 
that it must be considered in order to fairly decide the 
merits of the claim."  The Board, however, concludes 
otherwise.  

The Board concludes that said recently received private 
medical statements in question, which contain definite 
diagnoses of post-traumatic stress disorder related to 
alleged in-service incidents (even though the claimed in-
service incidents have not actually been substantiated), 
constitute "new and material" evidence, since the evidence 
previously considered by the RO included only a tentative 
diagnosis for post-traumatic stress disorder, not a "clear 
diagnosis of the condition" as required by 38 C.F.R. 
§ 3.304(f) (1999).  In other words, with the credibility of 
that evidence presumed only insofar as determining reopening 
of the post-traumatic stress disorder service connection 
claim, when viewed in the context of all the evidence 
(including the previously considered tentative diagnosis of 
post-traumatic stress disorder), a "clear" diagnosis of 
post-traumatic stress disorder constitutes new and material 
evidence rather than "cumulative" or duplicative evidence.  
It is the Board's opinion that in the instant case, a 
"clear" diagnosis of post-traumatic stress disorder 
medically attributed to in-service incidents, even though the 
claimed in-service incidents have not actually been 
substantiated, "bears directly and substantially upon the 
specific matter under consideration and is so significant 
that it must be considered in order to fairly decide the 
merits of the claim."  See Justus v. Principi, 3 Vet. App. 
510, 512-13 (1992).  Accordingly, since evidence received 
subsequent to the final May 1998 rating decision, which 
denied entitlement to service connection for post-traumatic 
stress disorder, is new and material, the claim is reopened.  
38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. §§ 3.104(a), 3.156(a), 
20.302(a).  

Another question for resolution is whether the appellant has 
presented evidence of a well-grounded claim with respect to 
the issue of service connection for post-traumatic stress 
disorder.  As stated by the Court in Winters v. West, 12 Vet. 
App. 203, 206 (1999):

Hodge...requires the replacement of the 
two-step Manio test with a three-step 
test.  Under the new Elkins test, the 
Secretary must first determine whether 
the veteran has presented new and 
material evidence under 38 C.F.R. 
§ 3.156(a) (1998) in order to have a 
finally denied claim reopened under 38 
U.S.C. § 5108.  Second, if new and 
material evidence has been presented, 
immediately upon reopening the claim the 
Secretary must determine whether, based 
upon all the evidence of record in 
support of the claim, presuming its 
credibility, see Robinette v. Brown, 8 
Vet.App. 69, 75-76 (1995), the claim as 
reopened (and as distinguished from the 
original claim) is well grounded pursuant 
to 38 U.S.C. § 5107(a).  Third, if the 
claim is well grounded, the Secretary may 
then proceed to evaluate the merits of 
the claim but only after ensuring that 
his duty to assist under 38 U.S.C. 
§ 5107(b) has been fulfilled.

A well-grounded claim is one which is plausible, meritorious 
on its own, or capable of substantiation.  Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).  In Tirpak v. Derwinski, 
2 Vet. App. 609 (1992), the Court held that the appellant in 
that case had not presented a well-grounded claim as a matter 
of law.  The Court pointed out that "unlike civil actions, 
the Department of Veterans Affairs (previously the Veterans 
Administration) (VA) benefits system requires more than an 
allegation; the claimant must submit supporting evidence."  
Id., at 611.  If a well-grounded claim has not been 
presented, the appeal with respect to that issue must fail.  
King v. Brown, 5 Vet. App. 19, 21 (1993) held that 
"evidentiary assertions [by the veteran] must also be 
accepted as true for the purpose of determining whether the 
claim is well grounded.  Exceptions to this rule occur when 
the evidentiary assertion is inherently incredible or when 
the fact asserted is beyond the competence of the person 
making the assertion." 

In Caluza v. Brown, 7 Vet. App. 498, 506 (1995), the Court 
stated, in pertinent part, that "in order for a claim to be 
well grounded, there must be competent evidence of current 
disability (a medical diagnosis)...; of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence)...; and of a nexus between the in-service injury or 
disease and the current disability (medical evidence)...."  
See also Wade v. West, 11 Vet. App. 302, 306 (1998), wherein 
the Court held that the claims in that case were not well 
grounded, since although service medical records were missing 
and there was evidence of present disability, the record did 
not contain medical evidence of a causal relationship between 
the current disability and service.  

Service connection for VA disability compensation purposes 
may be awarded for disability resulting from disease or 
injury incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1110, 1131.  

In pertinent part, for the showing of chronic disease in 
service, there are required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or diagnoses 
including the word "Chronic."  Continuity of symptomatology 
is required only where the condition noted during service (or 
in the presumptive period) is not, in fact, shown to be 
chronic, or where the diagnosis of chronicity may 
legitimately be questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).  Service connection may be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

As the Board has discussed above, the evidentiary record does 
contain competent medical evidence (said private medical 
statements dated in 1999), which diagnosed the appellant as 
having post-traumatic stress disorder related to alleged in-
service incidents.  In conclusion, assuming the credibility 
of the evidence solely for purposes of determining whether 
the claim is well grounded, the appellant has shown, by 
competent evidence, that he may have post-traumatic stress 
disorder related to service.  Thus, it is the Board's opinion 
that the claim is well grounded.  38 U.S.C.A. §§ 1110, 1131, 
5107(a); 38 C.F.R. §§ 3.303, 3.304(f). 

ORDER

New and material evidence has been submitted to reopen a 
claim of entitlement to service connection for post-traumatic 
stress disorder and that claim is well grounded.  To this 
extent only, the appeal is granted.


REMAND

Because the claim of entitlement to service connection for 
post-traumatic stress disorder is well grounded, VA has a 
duty to assist the appellant in developing facts pertinent to 
the claim.  38 U.S.C.A. § 5107(a); 38 C.F.R. § 3.159 (1999); 
Murphy; Winters.

It does not appear from the evidentiary record that the RO 
has contacted the service department or any other appropriate 
source, for additional assistance and materials in 
verification of any service stressors.  For example, it does 
not appear that the RO has requested the appellant's service 
personnel records/military disciplinary records, in order to 
attempt to substantiate his alleged in-service stressors 
(which included involvement in stabbing incidents and 
traumatic disaster relief operations).  It is the Board's 
opinion that such records should be sought and associated 
with the claims folder.  Additionally, an examination by a VA 
psychiatrist, should be arranged by the RO, in order to 
determine, after review of the claims folder, whether the 
appellant currently has post-traumatic stress disorder and, 
if so, its etiology.  

With respect to the other service connection issues on 
appeal, the RO has formally adjudicated that these service 
connection claims on appeal (except for the issue of whether 
new and material evidence has been submitted to reopen a 
claim of entitlement to service connection for a urinary 
tract disorder) are not well grounded.  In Epps v. Gober, 126 
F.3d 1464 (Fed. Cir. 1997), cert. denied sub nom. Epps v. 
West, 118 S. Ct. 2348 (1998), the United States Court of 
Appeals for the Federal Circuit held that, under 38 U.S.C.A. 
§ 5107(a), the VA has a duty to assist only those claimants 
who have established well grounded claims.  More recently, 
the United States Court of Appeals for Veterans Claims issued 
a decision holding that VA cannot assist a claimant in 
developing a claim which is not well grounded.  Morton v. 
West, 12 Vet. App. 477 (July 14, 1999), req. for en banc 
consideration by a judge denied, No. 96-1517 (U.S. Vet. App. 
July 28, 1999) (per curiam).  However, it is premature for 
the Board to address the question of whether or not said 
service connection claims are well grounded, since it appears 
that there are some due process considerations, and certain 
specific competent evidence that exists that could 
potentially render said claims well grounded and has not been 
sought by the RO.  See 38 U.S.C.A. § 5103(a) (West 1991); 
Epps; and Robinette, dealing with a pre-duty-to-assist 
requirement.  With respect to the issue of whether new and 
material evidence has been submitted to reopen a claim of 
entitlement to service connection for a urinary tract 
disorder, a pre-duty-to-assist requirement exists as well.  
See Counts v. Brown, 6 Vet. App. 473 (1994) and Graves v. 
Brown, 8 Vet. App. 522, 525 (1996), wherein the Court held 
that:

[W]hen a veteran has made an application 
to reopen a claim and the Secretary is on 
notice of evidence which may prove to be 
new and material but has not been 
submitted with the application, the 
Secretary has a duty under section 5103 
to inform a claimant of the evidence that 
is "necessary to complete the 
application."

In February 2000, the appellant's attorney submitted to the 
RO numerous VA outpatient treatment records dated from July 
1993 to January 2000.  Said records are arguably 
"pertinent" evidence as to the appellate issues.  However, 
it does not appear that the RO has issued the appellant a 
Supplemental Statement of the Case regarding said evidence, 
as mandated by the provisions of 38 C.F.R. §§ 19.31, 20.1304 
(c) (1999), the RO should issue a Supplemental Statement of 
the Case, prior to final appellate consideration of said 
issues, due to procedural due process concerns.  

Additionally, during a March 2000 "Travel Board" hearing, 
at T.7, the appellant reported that a Social Security 
Administration (SSA) benefits claim had recently been 
adjudicated by a judge and a decision was pending.  However, 
it is unclear whether the claims folder currently includes 
any relevant medical records associated with the appellant's 
SSA benefits claim (parenthetically, it does not appear that 
the RO was previously apprised of said SSA claim).  Medical 
records associated with the appellant's SSA benefits claim 
potentially could be material in deciding the appellate 
issues; and, consequently, the RO should attempt to obtain 
them prior to final appellate consideration of the issues on 
appeal.  See Lind v. Principi, 3 Vet. App. 493, 494 (1992).  

Additionally, during that March 2000 "Travel Board" hearing 
and/or the previous October 1998 and July 1999 RO hearings, 
the appellant alluded to having received private medical 
treatment, including from Drs. Flowers, Blackwell, Bierman, 
Kaiser and at Jefferson Regional Hospital; that he had been 
employed by the Department of the Army Pine Bluff Arsenal and 
the Arkansas Department of Corrections; that he had received 
an employment physical examination and treatment; and that he 
was receiving VA medical treatment.  Although the evidentiary 
record includes certain private medical records, it is 
uncertain whether the RO has adequately sought any 
additional, potentially relevant private medical records that 
may exist.  For example, although 1999 written statements 
from Gilbert C. Evans, M.D., and James R. Moneypenny, Ph.D., 
are of record, it is unclear whether their actual clinical 
records have been sought.  It does not appear that the RO has 
specifically sought the appellant's employment medical 
records, if any, which might shed light on the etiology of 
the claimed disabilities in issue.  

Although it appears that additional medical clarification 
(such as by examination) as to the etiology of said claimed 
disabilities (other than the post-traumatic stress disorder 
issue) might prove beneficial in resolving these service 
connection appellate issues, under Morton it would not be 
appropriate for the Board at this stage of the proceedings to 
order such development, prior to determining whether the 
claims are well grounded.  

Accordingly, the case is REMANDED for the following:

1.  The RO should contact the appellant 
and request that he identify the names, 
addresses, and approximate dates of 
treatment for all VA and non-VA health 
care providers who have treated him for 
the claimed disabilities since his final 
separation from active service.  All VA 
medical records identified by the 
appellant should be obtained pursuant to 
established procedures. With respect to 
any non-VA health care providers 
identified by the appellant, the RO 
should request his authorization to 
release any indicated private medical 
records.  The Board is particularly 
interested in all records of the 
treatment provided by Cleon A. Flowers, 
M.D., and Martha Flowers, M.D., 1401 
South State, Suite C, Pine Bluff, 
Arkansas 71601; a "Dr. Blackwell"; H.W. 
Bierman, D.C., 1120 West 5th Avenue, Pine 
Bluff, Arkansas 71601; Merle D. Kaiser, 
Ph.D, 309 West Harding, Pine Bluff, 
Arkansas 71601; Gilbert C. Evans, M.D., 
1518 North Main Street, North Little 
Rock, Arkansas 72114; James R. 
Moneypenny, Ph.D., 1701 Centerview Drive, 
Redding Bldg., Suite 316, Little Rock, 
Arkansas 72211; and "Jefferson Regional 
Hospital."  All records obtained should 
be associated with the claims folder.

2.  The RO should contact the appropriate 
service department to obtain any service 
personnel/military disciplinary records 
with the claims folder.  In the event 
that records are unavailable, this should 
be noted in writing in the claims folder.  
The appellant's assistance as needed 
should be solicited.

3.  The RO should request the appellant 
to provide any relevant employment 
medical records that he may have in his 
possession, as well as the complete names 
and addresses of any former and present 
employers, including, but not limited to, 
the Department of the Army Pine Bluff 
Arsenal, Pine Bluff, Arkansas 71602-9500 
and the Arkansas Department of 
Corrections.  If the appellant indicates 
that no pertinent records exist, then no 
additional action need be taken.  Again, 
the appellant should be requested to sign 
and submit appropriate consent forms to 
release any such employment medical 
records to the VA.

4.  The RO should contact the SSA for the 
purpose of obtaining any records from 
that agency which pertain to a claim for 
disability benefits filed by the 
appellant.  The Board is particularly 
interested in obtaining copies of award 
letters/notices, administrative/appellate 
decisions, hearing transcripts, if 
applicable, and all medical records 
relied upon concerning claims/appeals 
filed by the appellant for SSA benefits.  
The RO should proceed with all reasonable 
follow-up referrals that may be indicated 
by the inquiry.  All attempts to obtain 
records, which are ultimately 
unsuccessful, should be documented in the 
claims folder.

5.   The RO should contact the appellant 
and inform him that it is necessary for 
him to submit a written statement that 
would assist the VA in obtaining evidence 
from military as well as nonmilitary 
sources that would corroborate the 
stressors he alleges to have experienced 
during his military service.  The 
appellant should be advised that a 
meaningful research of his stressors will 
require him to provide the "who what, 
where and when" of each stressor.  He 
should also be advised that he may 
substantiate the alleged in-service 
stressors, such as by 
statements/affidavits from service 
medical personnel and "buddy" 
statements.  In connection with this 
action, and if deemed necessary based on 
the information provided by the 
appellant, the RO should request 
verification of his stressors with the 
appropriate service department, National 
Personnel Records Center (NPRC), or any 
other appropriate organization, including 
the U. S. Armed Services Center for 
Research of Unit Records (USASCRUR).  The 
purpose of the inquiry(ies) would be to 
attempt to verify any detailed stressor 
information provided by the appellant 
that could be the subject of verification 
by official records.   All attempt to 
obtain records should be documented, and 
any documents, correspondence, reports or 
statements obtained or generated as a 
result of these inquiries should 
thereafter be associated with the claims 
folder.  The appellant and his attorney 
should also be informed of any negative 
results.  38 C.F.R. § 3.159 (1999).

6.  The RO should schedule the veteran 
for another comprehensive VA psychiatric 
examination.  The claims folder and a 
copy of this remand must be provided to 
the psychiatrist prior to the 
examination.  The psychiatrist should 
determine the true diagnoses of any 
currently manifested psychiatric 
disorder(s).  The diagnosis(es) must be 
based on examination findings, all 
available medical records, complete 
review of comprehensive testing for post-
traumatic stress disorder, and any 
special testing deemed appropriate.  A 
multiaxial evaluation based on the 
current DSM-IV diagnostic criteria is 
required.  If a diagnosis of post-
traumatic stress disorder is deemed 
appropriate, the examiner should clearly 
specify (1) whether each alleged stressor 
found to be established by the record was 
sufficient to produce post-traumatic 
stress disorder; and (2) whether there is 
a link between the current symptomatology 
and one or more of the in-service 
stressors found to be established by the 
record.  A complete rationale for all 
opinions expressed must be provided.  The 
copy of the examination report and all 
completed test reports should thereafter 
be associated with the claims folder.

7.  Subsequently, the RO should review 
the claims folder and ensure that all of 
the foregoing development actions have 
been conducted and completed in full. 
Specific attention should be directed to 
the examination report to ensure that it 
is in compliance with the directives of 
this REMAND.  If the report is deficient 
in any manner, it must be returned to the 
author for corrective action. 38 C.F.R. 
§ 4.2 (1999) See also Stegall v. West,  
11 Vet.App. 268 (1998). 

8.  After completion of the above, the RO 
should readjudicate the issues of 
entitlement to service connection for an 
acquired psychiatric disability, claimed 
as post-traumatic stress disorder and 
dysthymic disorder with major depression, 
a low back disability, a right knee 
disability, a left foot disability, 
classified as left Achilles tendonitis, 
and a hiatal hernia with reflux 
gastritis, with consideration given to 
all of the evidence of record, including 
any additional medical evidence obtained 
by the RO pursuant to this remand.  The 
RO's readjudication of the claims should 
be in accord with all applicable the 
judicial precedents.  Furthermore, in 
connection with its readjudication on the 
merits of the post-traumatic stress 
disorder claim, the RO should consider 
the revised version of 38 C.F.R. 
§ 3.304(f)(1999).   If any benefit sought 
on appeal, for which a notice of 
disagreement has been filed, remains 
denied, the appellant and his 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

9.  The RO should consider carefully and 
with heighten mindfulness the benefit of 
the doubt rule.  38 U.S.C.A. § 5107(b).  
If the evidence is not in equipoise, the 
RO should explain why.  See Cartwright v. 
Derwinski, 2 Vet. App. 24, 26 (1991). 

10.  The appellant is hereby informed 
that he may furnish additional evidence 
and/or argument while the case is in 
remand status.  Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992); Booth v. 
Brown, 8 Vet. App. 109, 112 (1995); and 
Kutscherousky v. West, No. 98-2267 (U.S. 
Vet. App. May 4, 1999).  He is further 
advised that he should assist the RO, to 
the extent possible, in the development 
of his claims, and that failure to 
cooperate or to report for any scheduled 
examination may result in an adverse 
decision.  Wood v. Derwinski, 1 Vet. App. 
191, 193 (1991).

To the extent the benefits sought are not granted, the 
appellant and his attorney should be furnished with a 
supplemental statement of the case and afforded a reasonable 
opportunity to respond thereto.  Thereafter, the case should 
be returned to the Board for further appellate consideration, 
if in order.  No action is required of the appellant until he 
is notified.  No opinion as to the ultimate outcome in this 
case is intimated by the action taken herein.

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	JOAQUIN AGUAYO-PERELES
	Member, Board of Veterans' Appeals






 



